DETAILED ACTION
This action is in response to an amendment filed on October 25, 2021 for the application of Liu et al., for a “Method and system for crowdsourced proactive testing of log classification models” filed on June 17, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 6-12, and 14-20 are pending in the application. 
Claims 4-5 and 13 have been cancelled. 

Claims 1, 6, 10, 14-15, and 19 have been amended.

Claims 1-3, 6-12, and 14-20 are rejected under 35 USC § 103.

Claims 1-3, 6-12, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-12, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/904,410. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al., Challenge AI’s Mind: A Crowd System for Proactive AI 
   
As per claims 1, 10, and 19, Fu discloses an automated method for proactively testing a classification model using crowdsourcing (“proactive testing, a novel approach that evaluates the performance of AI models with dynamic and well-crafted dataset collected using crowd intelligence”, page 1), the method comprising:
receiving the classification model as input (“Study setup”, pages 2-3);
providing an explanation for predictions made by the classification model to a crowd (“Explanation-based error generation”, pages 3-4), wherein the crowd comprises a first group, the first group assigned to generate test samples (“Explanation-based error generation” and Figure 2, pages 3-4);
receiving a test sample from a first crowd worker in the first group, the test sample is intended to generate an error for the classification model (“Explanation-based error generation” and Figure 2, pages 3-4);
generating a prediction of the classification model using the test sample as input (“Combining crowd force and machine learning”, pages 4-5);
receiving validation data corresponding to the prediction of the classification model (“Error validation”, page 5);
receiving categorization data of the error corresponding to the test sample, wherein the categorization data categorizes the error into one of a plurality of error categories (“Error categorization”, page 5); and
R1: Error generation, To continuously improve the performance of sentiment models, the AI developers repeat the process of “Build (refine) model — Train model — Test model”, where the results of model testing guide the refinement and training of models”, page 3).
Fu discloses multiple crowd workers (“R2: Error validation”, page 3). However, Fu in view of Chen fails to explicitly disclose a second group, and a third group.
Chen of analogous art teaches:
wherein the crowd comprises a first group, a second group, and a third group ([0012], “Crowdsource servers 106 include one or more crowdsourcing platforms”), the second group assigned to generate validation data ([0025], “In one embodiment, the first enumerating crowdsource task is assigned and performed independently of the three labeling crowdsource tasks of training interaction 206, such that the crowdsource worker performing the first enumerating crowdsource task is not aware of the training social media posts or their labels.”), and the third group assigned to generate categorization data ([0026], “In one embodiment, the second enumerating crowdsource task is assigned and performed independently of the three labeling crowdsource tasks of training interaction 206, such that the crowdsource worker performing the second enumerating crowdsource task is not aware of the training social media posts or their labels.”) and ([0027], “In one embodiment, the third enumerating crowdsource task is assigned and performed independently of the three labeling crowdsource tasks of training interaction 206, such that the crowdsource worker performing the third enumerating crowdsource task is not aware of the training social media posts or their labels.”);
receiving, from a second crowd worker in the second group, validation data ([0022]-[0029]);
receiving, from a third crowd worker in the third group, categorization data ([0022]-[0029]);
All of the claimed elements were known in Fu and Chen and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their crowdsourcing methods. One would be motivated to make this combination for the purpose of providing an improved performance by using one or more crowdsourcing platforms (Chen, [0012]).
Fu discloses using testing text classification models (“Adversarial learning for text classifiers”, page 2). However, Fu in view of Chen fails to explicitly disclose testing a log classification model.
Patthak of analogous art teaches: 
a system comprising memory for storing instructions, and a processor/computer program product (Fig. 29) for testing a log classification model ([0224]).
All of the claimed elements were known in Fu and Patthak and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their AI model testing methods. One would be 

As per claim 2, Fu discloses determining a severity of the error associated with the test sample (“Error analysis”, page 5).

As per claim 3, Fu discloses determining a robustness of the error associated with the test sample, wherein the robustness quantifies how suitable the test sample is for a target category (“Error analysis” and Figure 5(d), page 6).

As per claims 6 and 15, Fu discloses providing test questions for quality control to the second crowd worker (“multiple crowd workers” in “R2: Error validation”, page 3); and rejecting the validation data from the second crowd worker when the second crowd worker fails a predetermined number of the test questions (“Error validation”, “We set up many hidden test questions for quality control, which are used to reject validations by workers who have missed a quantity of test questions [35]. The validation is performed using Figure-eight [2]”, page 5).

As per claims 7 and 16, Fu discloses evaluating an effectiveness of the explanation for predictions made by the classification model based on a performance analysis of test samples received from the first crowd worker (“We evaluate the effectiveness of explanation-based error generation by measuring the performance of the crowd. The evaluation shows that the crowd spent less time in generating specific errors. Moreover, we evaluate the usefulness of the Challenge.AI system through two rounds of exploratory studies with AI developers. We found that our system can help AI developers discover unknown errors made by their AI models”, page 1). Patthak discloses a log classification model ([0224]).

As per claims 8 and 17, Fu discloses the test sample is generated by the first crowd worker by editing an auto-generated sentence produced from a known error category (“Combining crowd force and machine learning”, “Crowd workers are encouraged to edit the sentence in the input area”, pages 4-5).

As per claims 9 and 18, Fu discloses providing a monetary incentive to the first crowd worker based on the validation data (“Error validation”, “We require at least 5 judgments for each sample, and pay $0.016 per judgment”, page 5).

As per claims 11 and 20, please refer to claims 2 and 3. 

As per claim 12, Fu discloses improving the classification model comprises determining a bias of the classification model based on the error associated with the test sample, and correcting the bias of the classification model (“R3: Error categorization”, page 3) and (“Value of proactive testing”, page 8). Patthak discloses a log classification model ([0224]).

AI developers are allowed to query additional dataset belonging to certain categories to target corner cases”, page 1).
Response to Arguments
Applicant’s amendment of the independent claims 1, 10, and 19 filed on October 25, 2021 necessitated a new ground(s) of rejection in this Office action.
Accordingly, Applicant’s arguments relating to the rejection of claims 1, 10, and 19 with respect to Fu et al. view of Patthak et al. have been fully considered but are moot in view of the new ground(s) of 35 U.S.C. 103 rejection, Fu et al. in view of Chen et al. and in further view of Patthak et al. as set forth in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/

Primary Examiner, Art Unit 2113